COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SONJA LYNN WILLIAMS
                                              MEMORANDUM OPINION *
v.   Record No. 2113-96-2                         PER CURIAM
                                               DECEMBER 10, 1996
BURGER KING
AND
TRAVELERS INDEMNITY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Sonja L. Williams, pro se, on brief).

           (William Orr Smith, on brief), for appellees.



     Sonja Lynn Williams ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that she

failed to prove she sustained disability causally related to her

March 17, 1987 compensable industrial accident.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant proved

disability related to the March 17, 1987 accident, the

commission's findings are binding and conclusive upon us.     Tomko
v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
835 (1970).

     Dr. Michael Decker's February 18, 1988 report, stating that

claimant's costochondritis was unrelated to the burns she

sustained at work, constituted the only medical evidence before

the commission.   Because no medical evidence established that

claimant suffered from any disability causally related to her

compensable accident, we cannot say as a matter of law that

claimant's evidence sustained her burden of proof.   Therefore, we

affirm the commission's decision.

                                         Affirmed.




                                 2